Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the following is a statement of reasons for the indication of allowance: The closest prior art Lee, Huang, Arnold, Shih, and Lai does not disclose wherein the projection has a height more than that of each of the two second abutting portions as recited in presently amended Claim 1 of the present application. Wypych (US 2021/0094154 A1) teaches a projection (33) that has a height more than that of two second abutting portions. However, before the effective filing date of the claimed invention, it would not have been obvious, to one of ordinary skill in the art, to modify the disclosure of Lee or Lee, as modified, in combination with the other recited limitations of presently amended Claim 1, to further include wherein the projection has a height more than that of each of the two second abutting portions, as taught by Wypych.
Regarding Claim 8, the following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Lee, Huang, Arnold, Shih, and Lai discloses a ratchet wrench. However, the closest prior art of record does not disclose wherein the projection is partially received in the receiving chamber and partially protrudes from the receiving chamber as recited in Claim 8 of the present invention.  Wypych (US 2021/0094154 A1) teaches a projection (33) that is partially received in a receiving chamber (32) and partially protrudes from the receiving chamber (32).  However, before the effective filing date of the claimed invention, it would not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723